Citation Nr: 1447671	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-47 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to April 14, 2008, for the grant of service connection for a schizoaffective disorder, including based on clear and unmistakable error (CUE) in a February 1997 and July 2004 rating decisions.


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from May 1990 to May 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2010 decisions of the Houston, Texas, Regional Office (RO). 

The issue on appeal has been recharacterized as more fully addressed below.

VA received an Appointment of Individual as Claimant's Representative (VA Form 21-22a), on September 26, 2013, executed in connection with another person seeking benefits - not the Veteran.  The Veteran has not revoked his representation nor expressed such desire.  Thus, the proper representative is listed on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case for notice, clarification, and a readjudication on the merits of the Veteran's claim.  In February 1997, the RO denied service connection for a psychiatric disorder.  The Veteran did not appeal.  In April 1998, the Veteran filed a claim for service connection for a psychiatric disorder.  After a long procedural history, in a July 2004 rating decision, the RO granted service connection for a psychiatric disorder rand assigned an effective date of April 14, 1998.  

In 2006, the Veteran filed a claim for CUE, requesting an earlier effective date.  In April 2008, the RO issued a rating decision addressing the issue of whether the effective date for the grant of service connection for the psychiatric disorder was CUE.  The decision addressed CUE in the effective date assigned in the July 2004 rating decision.  The Veteran filed a notice of disagreement alleging CUE in the February 1997 rating decision.  In March 2010, in response to a September 2009 report of contact, the RO issued a rating decision addressing revision in the February 1997 rating decision denying service connection for the psychiatric disorder.  The decision addressed CUE in the 1997 rating decision.  In October 2010, a statement of the case was issued that addressed CUE in the 2004 rating decision.  In December 2010, the Veteran filed a substantive appeal, ostensibly for the CUE claim regarding the 2004 rating decisions.  

It is clear from the Veteran's arguments since he first filed a CUE claim in 2006, that he is alleging CUE in the February 1997 rating decision that denied service connection and the July 2004 rating decision that assigned an effective date, which is based in part on CUE in the February 1997 rating decision.  It is not clear from the record that a comprehensive adjudication on the merits of these issues has been conducted.  Furthermore, it isn't clear that the Veteran and his representative are aware of what must be shown to prove CUE in the prior rating decisions.  Finally, clarification must be sought from the Veteran and his representative regarding which rating decisions they indicate contain CUE.  Such actions must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice to the Veteran and his representative indicating what needs to be shown for to prove CUE in the February 1997 and July 2004 rating decisions.  Request clarification from the Veteran and his representative regarding the rating decisions they indicate contain CUE.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


